09-02-20 1258REROMO-cv-07123-AJN Document 7 Filed 09/09/20 TPR PEOB/0010 F-021

I

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-07123-AJN
PROOE OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ()

This summons for (name of individual and title, ifany) Newhaven Distribution Services, Inc.

was received by me on (date) 09/02/2020

 

© I personally served the summons on the individual at (place)
on (date)

C1 [left the summons at the individual’s residence or usual place of abode with (name)
, 4 person of suitable age and discretion who resides there,

, and mailed a copy to the individual’s last known address; or

on (date)
1 served the summons on (name of individual) §72VE KAM MM AI Porsf MAN ACE who is

designated by law to accept service of process on behalf of (name of organization) .
on (date) LZ / 2 20 frm “7 Lyn
‘ ; Or

Newhaven Distribution Services, inc.

CO [returned the summons unexecuted because
eo Lo .
Other pect): d-  S7ONM7TME = =9REcEVE!) 8% STEVE Mya ol LUCE
COZ of SUM MDSS | Wen FTE OF SELLE > ENCE)

 
 
 
 
 

of $ 125.00 .

My fees are $ 0.00 for travel and $ 125.00

I declare under penalty of perjury that this information is

 

 

~ 7?
Date: SEA) O oe A2d20
=... = Server's Signature
Lithiee — To EG

Printed name and title

P20. Boy 713 Ahi AE ws HOH
Server's address YY J Sud

Additional information regarding attempted service, etc:

  
    

ENYSE M, FECTEAU

OTA STATE OF NEW YORK

0 IFIED IH ore OE eTER COUN
UAL

COMMISSION EXPIRES JUNE 22, 20

 
g9-02~" 20 12CBSPRBIeO-Cv-07123-AJN Document 7, Filed 09/09/20 TP@ife PWNS/0010 F021

AC 440 (Rev. 12/09) Summons ins Civil Action

UNITED STATES DISTRICT COURT

for the

 

Southern District of New York

Cx Transportation, Inc.

Plaintiff
v. Civil Action No. — 20ev7123
Newhaven Distribution Services, tne.

. 4 _
SUMMONS IN A CIVIL ACTION > Kao

Lo: (Defendant's name and address) Newhaven Distribution Services, Inc.
999 Fast 140th Street
Bronx, NY 10455

Nee’ ee ee” a

Defendant

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received 10) -—- or 60 days if you
are the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule (2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nichalas .J. Hubner

Keenan Cohen & Merrick, PC
425 Coulter Ave, Suite 1000
Ardmore, PA 19003

If yon fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

nae: September 2, 2020 ISIS, James.

Signature of Clerk or Deputy Clerk

 

 
